Exhibit 10.3







PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2018 EQUITY INCENTIVE PLAN
RESTRICTED SHARE AND OUTPERFORMANCE UNIT
AWARD AGREEMENT


This RESTRICTED SHARE AND OUTPERFORMANCE UNIT AWARD AGREEMENT (the “Award
Agreement”) is effective on the _____ day of _______________ (the “Award Date”)
and is made between Pennsylvania Real Estate Investment Trust, a Pennsylvania
business trust (the “Trust”), and ____________________ (the “Grantee”), a “Key
Employee,” as defined in the Pennsylvania Real Estate Investment Trust 2018
Equity Incentive Plan (the “Plan”).
WHEREAS, the Trust desires to award the Grantee shares of beneficial interest in
the Trust (“Shares”) subject to certain restrictions as hereinafter provided, in
accordance with the provisions of the Plan and the Trust’s 2019-2021 Equity
Award Program (the “Program”), copies of which are attached hereto (if not
previously provided to the Grantee);
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.
Award.



(a)Restricted Shares. The Trust hereby awards to the Grantee as of the Award
Date _____________ Shares subject to the restrictions set forth in Paragraph 2
(“Base Restricted Shares”). This grant is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan and the Program now in effect and as they may be
amended from time to time (but only to the extent that such amendments apply to
outstanding grants of Restricted Shares). Such terms and conditions are
incorporated herein by reference, made a part hereof, and shall control in the
event of any conflict with any other terms of this Award Agreement.


(b)Outperformance Units. Upon the achievement of the Performance Goals set forth
in Section 6(b) of the Program, the Grantee shall be entitled to receive
additional Shares subject to the restriction set forth in Paragraph 2 (as
applicable) based on the following performance multipliers applied to the number
of Base Restricted Shares granted under Paragraph 1(a), as calculated in
accordance with Section 6(c) of the Program:


Threshold        0.5
Target            1.0
Above Target        [1.5/2.0]
Outperform        [2.0/3.0]





--------------------------------------------------------------------------------

Exhibit 10.3


This additional grant of Outperformance Units (as defined in the Program) is in
all respects limited and conditioned as hereinafter provided, and is subject in
all respects to the terms and conditions of the Plan and the Program now in
effect and as they may be amended from time to time (but only to the extent that
such amendments apply to outstanding grants of Outperformance Units). Such terms
and conditions are incorporated herein by reference, made a part hereof, and
shall control in the event of any conflict with any other terms of this Award
Agreement
2.
Vesting.



(a)Vesting of Restricted Shares. The Grantee shall vest in (i.e., have the right
to sell, assign, transfer, pledge or otherwise encumber or dispose of) the Base
Restricted Shares granted under the Award Agreement as indicated in the schedule
below. The “Committee” (as defined in the Plan) may at any time accelerate the
time at which the restrictions on all or any part of the Base Restricted Shares
will lapse.
Date Base Restricted
Shares Become Vested
Number of Base Restricted Shares
_______________
___________ Base Restricted Shares
_______________
an additional ___________ Base Restricted Shares
_______________
an additional ___________ Base Restricted Shares



(b)Vesting of Outperformance Units. If any Shares are issued in respect of the
Outperformance Units upon the achievement of the Performance Goals set forth in
Section 6(b) of the Program, 50% of such Shares shall be issued without being
subject to any further vesting conditions, 25% of such Shares shall vest on
December 31, 2022 and 25% of such Shares shall vest on December 31, 2023. Any
such Shares issued subject to such vesting conditions are hereinafter referred
to as “OPU Restricted Shares” and, together with the Base Restricted Shares, the
“Restricted Shares.”


(c)Accelerated Vesting Upon Change in Control. All unvested Restricted Shares
awarded to the Grantee shall become fully vested upon a “Change in Control” (as
defined in the Plan).


(d)Additional Holding Period. In addition to any restrictions imposed pursuant
to this Paragraph 2, if the Grantee is the CEO of the Trust, an Executive Vice
President or a Senior Vice President, the Grantee hereby agrees that he or she
shall hold the Restricted Shares received under this Award Agreement for a
minimum of one year from the date such Restricted Shares vest.


3.Restriction Provisions; Share Certificates. The Trust’s transfer agent shall
register the Grantee’s Base Restricted Shares, and any additional OPU Restricted
Shares if and when issued, in a book entry in the Grantee’s name, and shall
include provisions in its records noting the restrictions on transfer on such
Restricted Shares that are set forth in this Award Agreement. The Restricted
Shares shall remain subject to such restrictions until the Grantee becomes
vested in





--------------------------------------------------------------------------------

Exhibit 10.3


the Restricted Shares. The Grantee, by executing this Agreement, irrevocably
grants to the Trust a power of attorney to direct the Trust’s transfer agent to
transfer to the Trust any Restricted Shares that are forfeited pursuant to
Paragraph 5 and any Shares used to satisfy the withholding requirements set
forth in Paragraph 8. The Grantee also agrees to execute any documents requested
by the Trust in connection with such transfer to the Trust. As soon as
practicable after the Restricted Shares become vested under Paragraph 2, such
restriction provisions shall be removed, and the Shares (net of any Shares used
to satisfy the withholding requirements of Paragraph 8) shall be delivered to
the Grantee in the form of certificates or in any other form permitted by the
Trust.


4.Voting and Dividend Rights.


(a)Restricted Shares. The Grantee shall have voting rights and the right to
receive dividends on non-vested Restricted Shares. The character of those
dividends for tax purposes and whether those amounts are subject to tax
withholding will depend on whether the Grantee has made the election described
in Paragraph 6.


(b)Outperformance Units. The Grantee shall not have any voting rights or the
right to receive cash dividends on the Outperformance Units, but the Grantee
shall be entitled to a “dividend equivalent right” on his or her Outperformance
Units as specified in Section 7 of the Program.


5.Termination of Service. If the Grantee’s service with the Trust and all of its
“Subsidiary Entities” (as defined in the Plan) terminates on account of his or
her death or “Disability” (as defined in the Plan), any otherwise unvested
Restricted Shares that are held by the Grantee at the time of such a termination
of service shall then become fully vested and will be released from any
otherwise applicable transfer restrictions in the same manner described in the
last sentence of Paragraph 3. However, if the Grantee’s service with the Trust
and all of its Subsidiary Entities is terminated for any reason other than death
or Disability, all unvested Restricted Shares held by the Grantee at the time of
such termination of service shall be transferred to the Trust pursuant to the
power described in Paragraph 3, except to the extent such Restricted Shares were
issued in respect of Outperformance Units and the Program provides for
accelerated vesting. The vesting of the Grantee’s Outperformance Units upon the
termination of his or her employment with the Trust and all of its “Subsidiary
Entities” shall be in accordance with Section 6(e) of the Program.


6.Notice of Tax Election. If the Grantee makes an election under section 83(b)
of the Internal Revenue Code of 1986, as amended (the “Code”), for the immediate
recognition of income attributable to the award of Restricted Shares, the
Grantee shall inform the Trust in writing of such election within 10 days of the
filing of such election. The amount includible in the Grantee’s income as a
result of an election under section 83(b) of the Code shall be subject to
applicable federal, state and local tax withholding requirements and to such
additional withholding rules (the “Withholding Rules”) as may be applicable.
Dividends paid on Restricted Shares for which the Grantee has made such an
election shall not be treated as compensation subject to withholding, but rather
as dividends on shares of a real estate investment trust.





--------------------------------------------------------------------------------

Exhibit 10.3




7.Transferability. The Grantee may not assign or transfer, in whole or in part,
Restricted Shares or Outperformance Units subject to the Award Agreement in
which the Grantee is not vested.


8.Withholding of Taxes. The release of Shares upon vesting (or, if a Section
83(b) election is made with respect to this Award, the effectiveness of the
Award itself) will be conditioned on the Grantee making arrangements reasonably
satisfactory to the Trust for the delivery of amounts necessary to timely
satisfy all applicable federal, state and local tax withholding requirements. If
the amount includible in the Grantee’s income as a result of the vesting of
Restricted Shares is subject to the withholding requirements of applicable tax
law, the Grantee, subject to the provisions of the Plan and the Withholding
Rules, may satisfy the withholding tax, in whole or in part, by electing to have
the Trust withhold Shares (or by returning Shares to the Trust) pursuant to the
Withholding Rules. Such Shares shall be valued, for this purpose, at their “Fair
Market Value” (as defined in the Plan) on the date the amount attributable to
the vesting of the Restricted Shares is includible in income by the Grantee
under section 83 of the Code. Such election must be made in compliance with and
subject to the Withholding Rules, and the Trust may not withhold Shares in
excess of the maximum statutory tax rate permitted without affecting the equity
classification of the award. Notwithstanding the foregoing, the Trust may limit
the number of Shares withheld to the extent necessary to avoid adverse
accounting consequences.


9.Governing Law. This Award Agreement shall be construed in accordance with, and
its interpretation shall be governed by, applicable federal law and otherwise by
the laws of the Commonwealth of Pennsylvania (without reference to the
principles of the conflict of laws).


10.Electronic Delivery of Documents. The Grantee hereby authorizes the Trust to
deliver electronically any prospectuses or other documentation related to this
Award, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Trust’s Intranet site. Upon written request,
the Trust will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Trust.


[signature page follows]


    





--------------------------------------------------------------------------------


Exhibit 10.3


IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer and the Grantee has hereunto set his or
her hand and seal, all as of this _____ day of _______________.


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST




By:_____________________________________________
Name:
Title:




GRANTEE




________________________________________________
Name:
Title:











